          Case 4:14-cr-00108-BMM Document 46 Filed 01/04/21 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            CR-14-108-GF-BMM

                          Plaintiff,
     vs.                                                     ORDER

 ROBERT EARL BIGGS, II,

                          Defendant.

        Defendant Robert Earl Biggs, II, has moved for early termination of his

current term of supervised release. (Doc. 41). The Government opposes early

termination of Biggs’s supervised release. (Doc. 44). The Court conducted a

hearing on Biggs’s motion on December 1, 2020. (Doc. 45). The Court determined

that it would grant Biggs’s motion if he could continue to comply with his

supervised release conditions until January 4, 2021. Id. The Court accordingly

withheld issuing a final order. For the reasons below, the Court will grant Biggs’s

motion.

        Biggs pleaded guilty to possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). (Docs. 17 & 21). The

Court sentenced Biggs to 57 months imprisonment followed by three years of

supervised release. (Doc. 32). Biggs’s supervised release commenced on July 19,

2019.
        Case 4:14-cr-00108-BMM Document 46 Filed 01/04/21 Page 2 of 2



      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Biggs has complied substantially with his

supervision conditions. Biggs has demonstrated that he is able to conform his

conduct to the law. Biggs has changed his lifestyle to address the Court’s

obligations. Biggs does not pose a threat to the community. The factors in 18

U.S.C. § 3553 support an early termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Biggs’s Motion for Early Termination of Supervised Release

(Doc. 41) is GRANTED.

      DATED this 4th day of January, 2021.
